STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9, and 14 were modified and claim 6 was canceled in an after-final amendment filed on April 26, 2022.
Claims 1, 3, 5, 7-11, 13-15, 17, and 19-20 are currently pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9, and 14, Applicant’s arguments (see Remarks, filed on March 31, 2022) with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. § 103 is withdrawn.
Further search of the prior art found no prior art which explicitly teaches or would reasonably suggest to one of ordinary skill in the art all of the limitations of the amended independent claims when the claims are considered as a whole.  
In particular, no prior art was found which explicitly teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations for writing data to the memory component of a memory sub-system while the temperature of a memory component corresponds to a first monitored temperature value; determining that the first monitored temperature value exceeds a threshold temperature range that extends from a lower temperature value to a relatively higher temperature value; rewriting the data to the memory component of the memory sub-system while the temperature of the memory component corresponds to the second monitored temperature value, wherein when the first monitored temperature is below the threshold temperature range the data is rewritten to the memory component of the memory sub-system while the temperature of the memory component is at a low temperature subset of the threshold temperature range; and wherein the lower temperature value is about -55 °C, as described in the amended independent claims.  
In the previous Office action (final rejection, mailed March 31, 2022), the independent claims were rejected in view of the combination of Stoev et al. (U.S. Patent No. 9,668,337), Nurminen et al. (U.S. Patent No. 8,982,653), Achtenberg et al. (U.S. Patent Publication No. 2017/0345510), and Chua et al. (U.S. Patent Publication No. 2010/0208530).
Stoev teaches a memory system where temperature is monitored and temperatures which are below a threshold level are detected and result in a rewrite of data when the temperature goes above the threshold level.  However, Stoev does not explicitly address detecting temperatures that go above the temperature threshold.  Nurminen teaches detecting temperature measurements above a threshold and rewriting data when the temperature is reduced below a threshold.  Achtenberg teaches performing one or more operations associated with writing data to memory when a temperature of the memory is in an abnormal range, including adding a refresh flag to be stored at the memory in conjunction with the data or storing an indication of the data to a marked data list.  Stoev also teaches that operational temperatures may be, as an example, between 25-85°C, but does not explicitly teach a specific temperature range for the lower temperature values. Chua teaches a flash memory with an operating temperature range from -40 °C to 125 °C.  Although the combination of Stoev, Nurminen, Achtenberg, and Chua teaches the concepts pertaining to writing and rewriting data based on a temperature threshold range, it would not be obvious to one of ordinary skill in the art that the writing and rewriting of data based on a temperature threshold range can be performed when the lower temperature value of the temperature threshold range is “about -55 °C” as recited in the amended independent claims.
Other prior art found which teaches writing and rewriting data based on a temperature threshold range and considered pertinent to the claimed invention are Nowell et al. (U.S. Patent Publication No. 2020/0081507 and U.S. Patent No. 11,132,037) and Gopalakrishnan et al. (U.S. Patent No. 11,062,756).  However, neither Nowell nor Gopalakrishnan explicitly teaches or would reasonably suggest to one of ordinary skill in the art that the writing and rewriting of data based on a temperature threshold range can be performed when the lower temperature value of the temperature threshold range is “about -55 °C” as recited in the amended independent claims.   In addition, Nowell would not be considered prior art under 35 U.S.C. § 102 due to being published within 1 year prior to and issued to the same assignee for the instant application.
Wyns et al. (“Low-Temperature Operation of Silicon Dynamic Random-Access Memories”, IEEE, 1989) discusses an investigation of the operation of dynamic random-access memories (DRAM’s) at low temperatures, with a focus on temperature effects on voltages in the memory.  The range of temperatures investigated by Wyns is from liquid-nitrogen temperature to room temperature (77-293 K or approximately -196 to 20 °C), which would include the “about -55 °C” required by the amended claims.  However, Wyns is primarily focused on determining how the memories are affected by the various temperatures and does not explicitly teach or reasonably suggest that the memories being investigated normally operate at the lower end of that temperature range.  Due to the experimental and investigative nature of Wyns’ teaching, the Examiner has determined that it would not be obvious or reasonably suggested to one of ordinary skill in the art that the writing and rewriting of data based on a temperature threshold range, as described in the amended claims or by a combination of the cited prior art, could be applied at the low temperatures taught by Wyns.
  Accordingly, claims 1, 3, 5, 7-11, 13-15, 17, and 19-20 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113